Exhibit 10.9

Document Cover Sheet

 

Title of Document:

   Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing

Date of Document:

   October 21, 2009

Grantor:

   Omega Protein, Inc., a Virginia corporation

Mailing Address:

   2105 Citywest Blvd., Suite 500   

Houston, Texas 77042-2838

   Attn: Robert W. Stockton

Grantee:

   Wells Fargo Bank, National Association

Mailing Address:

   2500 Citywest Blvd., Suite 1100    Houston, Texas 77042    Attn: John L.
Kallina

Trustee:

   American Securities Company of Missouri, a Missouri corporation

Mailing Address:

   420 Montgomery Street    San Francisco, California 94104

Legal Description:

   See Attached Exhibit A

Reference Book & Page: N/A

  

 



--------------------------------------------------------------------------------

When recorded, return to:

Nelson R. Block

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

STATE OF MISSOURI

   §    §

CITY OF ST. LOUIS

   §

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING SECURES ALL FUTURE ADVANCES, WHETHER CONTAINED HEREIN OR
OTHERWISE, THAT MAY BE MADE BY LENDER, TO THE GRANTOR OR ANY OTHER LOAN PARTY OR
ANY FUTURE OBLIGATIONS, WHETHER CONTAINED HEREIN OR OTHERWISE, OF GRANTOR OR ANY
OTHER LOAN PARTY TO LENDER UP TO A TOTAL AMOUNT OF $35,000,000.00 FOR THE
VARIOUS CREDIT FACILITIES, $25,000,000.00 FOR THE VARIOUS INTEREST RATE,
COMMODITY, CURRENCY HEDGING AND SWAP TRANSACTIONS, AND $7,500,000.00 FOR THE
VARIOUS TREASURY AND CASH MANAGEMENT SERVICES, PLUS INTEREST AT ANY TIME. THIS
DEED OF TRUST SHALL BE GOVERNED BY THE PROVISIONS OF SECTION 443.055 OF THE
REVISED STATUTES OF MISSOURI.

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made and entered into as of October 21,
2009, by and among OMEGA PROTEIN, INC., a Virginia corporation, whose address is
2105 Citywest Blvd., Suite 500, Houston, Texas 77042-2838 (the “Grantor”), in
favor of AMERICAN SECURITIES COMPANY OF MISSOURI, a Missouri corporation, whose
address is 420 Montgomery Street, San Francisco, California 94104 (the
“Trustee”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”) with an
address of 2500 Citywest Blvd., Suite 1100, Houston, Texas 77042, Attn: John L.
Kallina, as beneficiary hereunder.

R E C I T A L S

WHEREAS, the Lender has agreed to make available to Omega Protein Corporation, a
Nevada corporation and the Grantor (collectively, the “Borrowers”), certain
Loans, Standby Letters of Credit, Treasury Management Agreements, Swap
Agreements, and other arrangements (the “Credit Facility”) pursuant to the terms
of that certain Loan Agreement of even date herewith by and among the Borrowers,
certain guarantors party thereto from time to time (individually, a “Guarantor”
and collectively, the “Guarantors”), and the Lender (as amended,



--------------------------------------------------------------------------------

modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement”; all terms used but not otherwise defined herein
shall have the meanings provided in the Loan Agreement); and

WHEREAS, the Grantor is a Borrower under the Loan Agreement and, as such, is
required by the Loan Agreement to execute and deliver this Deed of Trust as
security for the Secured Obligations (as defined herein), which the Grantor is
willing to do in consideration of the agreement of the Lender to make the Credit
Facility available to the Borrowers pursuant to the terms of the Loan Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor irrevocably grants, mortgages, warrants, bargains,
sells, pledges, remises, aliens, assigns, conveys, transfers and sets over to
the Trustee, in trust, for the benefit of the Lender, WITH POWER OF SALE, and
with all other statutory rights and covenants and subject to the further terms
of this Deed of Trust, all of the Grantor’s right, title and interest in and to
the following:

(a) All that tract or parcel of land and other real property interests in the
City of St. Louis, Missouri more particularly described in Exhibit A attached
hereto and made a part hereof, together with all of the Grantor’s right, title
and interest in, to and under all rights of way, easements, privileges and
appurtenances relating or appertaining to such real estate and all water and
water rights, sewer and sewer rights, ditches and ditch rights, minerals, oil
and gas rights, royalties, lease or leasehold interests owned by the Grantor,
now or hereafter used in connection with or appurtenant to or related to such
real estate, and all interests of the Grantor now owned or hereafter acquired in
and to streets, roads, alleys and public places, now or hereafter used in
connection with such real estate, and all existing or future licenses,
contracts, permits and agreements required or used in connection with the
ownership, operation or maintenance of such real estate, and any and all
insurance proceeds, and any and all awards, including interest, previously or
hereafter made to the Grantor for taking by eminent domain or in lieu thereof
(collectively, the “Land”); and

(b) All buildings and improvements of every kind and description now or
hereafter erected or placed on the Land (the “Improvements”) and all materials
intended for construction, reconstruction, alteration and repair of such
Improvements now or hereafter erected thereon, all of which materials shall be
deemed to be included within the Premises (as hereinafter defined) immediately
upon the delivery thereof to the Land, and all fixtures and articles of personal
property now or hereafter owned by the Grantor and attached to or contained in
and used in connection with the Land and Improvements including, but not limited
to, all furniture, furnishings, apparatus, machinery, equipment, motors,
elevators, kitchen, medical, dental or rehabilitation fixtures, cleaning
apparatus, beds, linens, televisions, telephones, cash registers, computers,
lamps, glassware, restaurant and kitchen equipment, and medical, dental,
therapeutic, paramedical, or rehabilitation equipment, supplies, fittings,
radiators, ranges, refrigerators, awnings, shades, screens, blinds, carpeting,
office equipment and other furnishings and all plumbing, heating, lighting,
cooking, laundry, ventilating, refrigerating, incinerating, air conditioning and
sprinkler equipment and fixtures and appurtenances thereto and all renewals or
replacements thereof or articles in substitution thereof, whether or not the
same are or shall be attached to the Land and Improvements in any manner (the
“Tangible Personalty”) and all

 

2



--------------------------------------------------------------------------------

proceeds of the Tangible Personalty (hereinafter, the Land, the Improvements,
the Tangible Personalty and the other property and interests in property
described above may be collectively referred to as the “Premises”);

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to the Trustee, for the benefit
of the Lender, as security for the Secured Obligations.

As additional security for the Secured Obligations, the Grantor hereby transfers
and assigns to the Lender and grants to the Lender a security interest under the
Uniform Commercial Code (as defined herein) in all right, title and interest of
the Grantor in and to all of the following:

(1) All security deposits, rents, issues, profits and revenues, including,
without limitation, rights to payment earned under leases for any portion of the
Improvements on the Premises from time to time accruing (the “Rents and
Profits”) and all existing and future leases, subleases, licenses and other
agreements for the use and occupancy of all or part of the Premises, together
with all guarantees of the lessees’ obligations thereunder (collectively, the
“Leases”), whether oral or written, for a definite term or month-to-month. This
assignment shall extend to and cover any and all extensions and renewals and
future Leases and to any and all present and future rights against guarantor(s)
of any such obligations and to any and all Rents and Profits collected under the
Leases or derived from the Premises. In pursuance of this assignment, and not in
lieu hereof, the Grantor shall, upon request from the Lender, execute and
deliver to the Lender separate specific assignments of rents and leases covering
some or all of the Leases, the terms of such assignments being incorporated
herein by reference. This assignment is absolute and effective immediately and
without possession; however, the Grantor shall have a revocable license to
receive, collect and enjoy the Rents and Profits accruing from the Premises
until an Event of Default exists. During the existence of any Event of Default,
the license shall be revoked automatically, without need of notice, possession,
foreclosure or any other act or procedure, and all Rents and Profits assigned
hereby shall thereafter be payable to the Lender. PROVIDED ALWAYS, however, that
if Borrowers, Guarantors or Grantor shall completely, fully and finally pay,
perform, discharge and satisfy each and all of the Secured Obligations, then
this assignment and the estates and interests hereby granted and created shall
terminate.

(2) All insurance policies and proceeds thereof, condemnation awards, any and
all leases of personal property (including equipment leases), rental agreements,
sales contracts, management contracts, franchise agreements, construction
contracts, architects’ contracts, technical services agreements and other
contracts, licenses and permits now or hereafter affecting the Premises, all
accounts with respect to the Premises (including rights to payment for goods
sold or leased or to be sold or leased or for services rendered or to be
rendered), escrows, documents, instruments, chattel paper, claims, deposits and
general intangibles, as the foregoing terms are defined in the Uniform
Commercial Code in effect in the State in which the Premises is located, as
amended from time to time (the “Uniform Commercial Code”), and all franchises,
trade names, trademarks, symbols, service marks, books, records, plans,
specifications, designs, drawings, permits, licenses, contract rights
(including, without limitation, any contract with any architect or engineer or
with any other provider of goods or services for or in connection with any
construction, repair or other work upon the Premises, and any contract for
management or

 

3



--------------------------------------------------------------------------------

any other provision of service in connection with the Premises), approvals,
actions, refunds of real estate taxes and assessments and any other governmental
impositions related to the Premises, approvals, actions and causes of action
that now or hereafter relate to, are derived from or are used in connection with
the Premises, or the use, operation, maintenance, occupancy or enjoyment thereof
or the conduct of any business or activities thereon (all of the foregoing being
the “Intangible Personalty”) or any part thereof, and the Grantor agrees to
execute and deliver to the Lender such additional instruments, in form and
substance reasonably satisfactory to the Lender, as may hereafter be reasonably
requested by the Lender to evidence and confirm said assignment; provided,
however, that acceptance of any such assignment shall not be construed as a
consent by the Lender to any lease, rental agreement, management contract,
franchise agreement, construction contract, technical services agreement or
other contract, license or permit, or to impose upon the Lender any obligation
with respect thereto.

(3) All proceeds, products, offspring, rents and profits from any of the
foregoing, including, without limitation, those from sale, exchange, transfer,
collection, loss, damage, disposition, substitution or replacement of any of the
foregoing.

All the Tangible Personalty that comprises a part of the Premises shall, as far
as permitted by law, be deemed to be “fixtures” affixed to the aforesaid Land
and conveyed therewith. As to the balance of the Tangible Personalty and the
Intangible Personalty, this Deed of Trust shall be considered to be a security
agreement that creates a security interest in such items for the benefit of the
Lender. In that regard, the Grantor grants to the Lender all of the rights and
remedies of a secured party under the Uniform Commercial Code and grants to the
Lender a security interest in all of the Tangible Personalty and Intangible
Personalty.

The Grantor, and by acceptance hereof the Trustee and the Lender, covenant,
represent and agree as follows:

ARTICLE I

SECURED OBLIGATIONS

Section 1.01. Secured Obligations. This Deed of Trust secures all of the
following, whether now or existing or hereafter incurred (the “Secured
Obligations”): all of the Obligations, now existing or hereafter arising
pursuant to the Loan Documents, owing from any Loan Party to any Lender or the
Lender, howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several, including, without
limitation, all liabilities arising under Swap Agreements between any Loan Party
and any Lender or Affiliate of a Lender, all obligations under any Treasury
Management Agreement between any Loan Party and any Lender or Affiliate of a
Lender and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing.

The Secured Obligations, if not sooner paid, shall be due and payable no later
than October 21, 2012. The Secured Obligations are, in part, a revolving line of
credit facility and the unpaid balance may decrease or increase from time to
time.

 

4



--------------------------------------------------------------------------------

Section 1.02. Future Advances. Pursuant to the Loan Agreement and the other Loan
Documents, the Lender may advance or loan additional sums (herein “Future
Advances”) to the Borrowers. This Deed of Trust shall secure not only existing
indebtedness, but also such Future Advances, with interest thereon as provided
in the Loan Agreement, whether such advances are obligatory or to be made at the
option of the Lender or otherwise, to the same extent as if such Future Advances
were made on the date of execution of this Deed of Trust. The total amount of
the indebtedness secured by this Deed of Trust shall not exceed a maximum amount
equal to $35,000,000.00 for the various credit facilities, $25,000,000.00 for
the various interest rate, commodity, currency hedging and swap transactions,
and $7,500,000.00 for the various treasury and cash management services. This
Deed of Trust is governed by Section 443.055 of the Missouri Revised Statutes.

ARTICLE II

GRANTOR’S COVENANTS, REPRESENTATIONS AND AGREEMENTS

Section 2.01. Title to Premises. The Grantor represents and warrants to the
Lender that (i) it is the fee simple owner of that tract or parcel of land and
other real property interests more particularly described in Exhibit A attached
hereto and is the owner of the balance of the Premises and has the right to
convey the same, (ii) that as of the date hereof title to the Premises is free
and clear of all encumbrances except for the matters set forth in Exhibit B
attached hereto and made a part hereof and such other matters as are expressly
permitted by the Loan Agreement (collectively, the “Permitted Encumbrances”).
The Grantor shall warrant and defend the title to the Premises except for the
Permitted Encumbrances against the claims of all Persons.

Section 2.02. Taxes and Other Charges. The Grantor will pay all taxes, general
and special assessments, insurance premiums, permit fees, inspection fees,
license fees, water and sewer charges, franchise fees and equipment rents and
any other charges or fees against it or the Premises (and the Grantor, upon
request by the Lender, will submit to the Lender receipts evidencing said
payments) in accordance with the Loan Agreement.

Section 2.03. Reimbursement. The Grantor agrees that if it shall fail to pay on
or before the date that the same become delinquent any tax, assessment or charge
levied or assessed against the Premises (except to the extent Grantor is
contesting such tax, assessment or levy in accordance with Section 5.03 of the
Loan Agreement) or any utility charge, whether public or private, or any
insurance premium, or if it shall fail to procure the insurance coverage and the
delivery of the insurance certificates required hereunder, or if it shall fail
to pay any other charge or fee described herein, then the Lender, at its option,
may pay or procure the same and will give the Grantor prompt notice of any such
expenditures. The Grantor will reimburse the Lender upon demand for any sums of
money paid by the Lender pursuant to this Section 2.03, together with interest
on each such payment at the applicable default rate of interest set forth in the
Loan Agreement, and all such sums and interest thereon shall be secured hereby.

Section 2.04. Additional Documents. The Grantor agrees to execute and deliver to
the Lender, concurrently with the execution of this Deed of Trust and upon the
request of the Lender from time to time hereafter, all financing statements and
other documents reasonably required to perfect and maintain the security
interest created hereby. The Grantor hereby irrevocably makes,

 

5



--------------------------------------------------------------------------------

constitutes and appoints the Lender as the true and lawful attorney of the
Grantor to sign the name of the Grantor on any financing statement, continuation
of financing statement or similar document required to perfect or continue such
security interests.

Section 2.05. Sale or Encumbrance. Except as permitted by the Loan Agreement,
the Grantor will not sell, encumber or otherwise dispose of any of the Tangible
Personalty except to incorporate such into the Improvements or replace such with
goods of quality and value at least equal to that replaced. In the event the
Grantor sells or otherwise disposes of any of the Tangible Personalty in
contravention of the foregoing sentence, the Lender’s security interest in the
proceeds of the Tangible Personalty shall continue pursuant to this Deed of
Trust.

Section 2.06. Fees and Expenses. The Grantor will promptly pay upon demand any
and all reasonable costs and expenses of the Lender, (a) as required under the
Loan Agreement and (b) as necessary to protect the Premises, the Rents and
Profits or the Intangible Personalty or to exercise any rights or remedies under
this Deed of Trust or with respect to the Premises, Rents and Profits or the
Intangible Personalty. All of the foregoing costs and expenses shall be Secured
Obligations.

Section 2.07. Maintenance of Premises. The Grantor will abstain from and will
not permit the commission of waste in or about the Premises and will maintain,
or cause to be maintained (subject to reconstruction periods after the
occurrence of an act of God), the Premises in good condition and repair for its
intended purposes, reasonable wear and tear excepted.

Section 2.08. Insurance. The Grantor shall maintain insurance for the Premises
as set forth in Section 5.04 of the Loan Agreement. In addition to the
requirements set forth in Section 5.04 of the Loan Agreement, if any part of the
Improvements is located in an area having “special flood hazards” as defined in
the Federal Flood Disaster Protection Act of 1973, a flood insurance policy as
may be required by law naming the Lender as mortgagee must be submitted to the
Lender. The policy must be in such amount, covering such risks and liabilities
and with such deductibles or self-insurance retentions as are in accordance with
normal industry practice.

The following notice is given pursuant to Section 427.120 of the Missouri
Revised Statutes; nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND

 

6



--------------------------------------------------------------------------------

ANY OTHER CHARGES WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING
BALANCE OR OBLIGATION. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

Section 2.09. Eminent Domain. The Grantor assigns to the Lender any proceeds or
awards that become due by reason of any condemnation or other taking for public
use of the whole or any part of the Premises or any rights appurtenant thereto
to which the Grantor is entitled; provided, that in the absence of an Event of
Default, proceeds received in respect of a taking shall be paid or applied in
accordance with the terms of the Loan Agreement. The Grantor agrees to execute
such further assignments and agreements as may be reasonably required by the
Lender to assure the effectiveness of this Section 2.09. In the event any
Governmental Authority shall require or commence any proceedings for the
demolition of any buildings or structures comprising a part of the Premises, or
shall commence any proceedings to condemn or otherwise take pursuant to the
power of eminent domain a material portion of the Premises, the Grantor shall
promptly notify the Lender of such requirement or commencement of proceedings
(for demolition, condemnation or other taking).

Section 2.10. Releases and Waivers. The Grantor agrees that no release by the
Lender of any portion of the Premises, the Rents and Profits or the Intangible
Personalty, no subordination of any Lien, no forbearance on the part of the
Lender to collect on the Secured Obligations, or any part thereof, no waiver of
any right granted or remedy available to the Lender and no action taken or not
taken by the Lender shall in any way have the effect of releasing the Grantor
from full responsibility to the Lender for the complete discharge of each and
every of the Grantor’s obligations hereunder, except to the extent of such
release or waiver.

Section 2.11. Licenses. All material certifications, permits, licenses and
approvals, including, without limitation, certificates of completion and
occupancy, licenses, permits required for the legal use, occupancy and operation
of the Premises have been obtained and are in full force and effect. The
Premises is free of material damage and is in good repair, and to Grantor’s
knowledge there is no proceeding pending for the total or partial condemnation
of, or affecting, the Premises.

Section 2.12. Assignment of Leases and Grantor Collection of Rents and Profits.

(a) The Grantor hereby authorizes and directs any lessees or tenants of the
Premises that, upon written notice from the Lender, all Rents and Profits and
all payments required under the Leases, or in any way respecting same, shall be
made directly to the Lender as they become due. The Grantor hereby relieves said
lessees and tenants from any liability to the Grantor by reason of said payments
being made to the Lender. Nevertheless, until the Lender notifies in writing
said lessees and tenants to make such payments to the Lender, the Grantor shall
be entitled to collect all such Rents and Profits and/or payments. The Lender is
hereby authorized to give such notification during the existence of any Event of
Default.

 

7



--------------------------------------------------------------------------------

(b) Any and all Rents and Profits collected by the Lender shall be applied in
the manner set forth in the Loan Agreement. Receipt by the Lender of such Rents
and Profits shall not constitute a waiver of any right that the Lender may enjoy
under this Deed of Trust, the Loan Agreement or under the laws of the State in
which the Premises is located, nor shall the receipt and application thereof
cure any default hereunder nor affect any foreclosure proceeding or any sale
authorized by this Deed of Trust, the Loan Agreement and the laws of the State
in which the Premises is located.

(c) The Lender does not consent to, does not assume and shall not be liable for
any obligation of the lessor under any of the Leases and all such obligations
shall continue to rest upon the Grantor as though this assignment had not been
made. The Lender shall not be liable for the failure or inability to collect any
Rents and Profits.

Section 2.13. Security Agreement.

(a) Insofar as the fixtures and articles of personal property either referred to
or described in this Deed of Trust are in any way connected with the use and
enjoyment of the Premises, this Deed of Trust is hereby made and declared to be
a security agreement, encumbering each and every item of personal property
included herein, in compliance with the provisions of the Uniform Commercial
Code as enacted in the state where the Premises is located. A financing
statement or statements reflecting the grant of security interest by this Deed
of Trust and affecting all of said personal property may be filed by the Lender
without, to the extent permitted by applicable law, Grantor’s signature thereon.
The mention in any such financing statement(s) of the rights in and to (i) the
proceeds of any fire or hazard insurance policy or (ii) any award in eminent
domain proceedings for a taking or for loss of value or (iii) the Grantor’s
interest as lessor in any present or future lease or rights to income growing
out of the use or occupancy of the Premises shall never be construed as in any
manner altering any of the rights of the Grantor or the Lender as determined by
the Loan Agreement or this instrument or impugning the priority of the Lender’s
Lien granted hereby or by any other recorded document, but such mention in such
financing statement(s) is declared to be for the protection of the Lender in the
event any court shall at any time hold with respect to the foregoing (i) or
(ii) or (iii), that for the priority of the Lender’s security interest to be
effective against a particular class of persons, notice of such security
interest must be filed in the Uniform Commercial Code records; provided, that if
there is a conflict between the terms of this paragraph and the terms of the
Security Agreement, the Security Agreement shall govern. The remedies for any
violation of the covenants, terms and condition of the security agreement herein
contained shall be (A) as prescribed herein or in the Security Agreement or the
other Loan Documents or (B) as prescribed by general law or by the specific
statutory consequences now or hereafter enacted and specified in said Uniform
Commercial Code, at the Lender’s sole election.

(b) The Grantor warrants that the names and addresses set forth in the first
paragraph hereof may be used on such financing statements and a statement
indicating the types, or describing the items, of Collateral is set forth
hereinabove. The location of the Collateral which is Tangible Personalty is upon
the Land. The Grantor agrees to furnish the Lender with notice of any change in
the name, identity, company structure, residence, principal place of business or
mailing address of the Lessor or the Grantor within ten (10) days of the
effective date of any such change and the Grantor will promptly execute and/or
deliver any financing statements or other instruments deemed necessary by the
Lender to prevent any filed financing statement from becoming misleading or
losing its perfected status.

 

8



--------------------------------------------------------------------------------

Section 2.14. Fixture Filing. It is intended by Grantor and Lender that this
Deed of Trust be effective as a financing statement filed with the Recorder of
Deeds, City of St. Louis, Missouri as a fixture filing. For purposes of this
fixture filing, the “Debtor” is the Grantor and the “Secured Party” is the
Lender. A description of the Land which relates to the fixtures is set forth in
Exhibit A attached hereto. Grantor is the record owner of the Land. The
organization identification number of Grantor is 0010446-3.

ARTICLE III

EVENT OF DEFAULT

Section 3.01. Event of Default. An event of default (“Event of Default”) shall
exist under the terms of this Deed of Trust during the existence of an Event of
Default under the terms of the Loan Agreement.

ARTICLE IV

ACCELERATION; FORECLOSURE

Section 4.01. Acceleration of Secured Obligations. During the existence of an
Event of Default, the Lender may declare the entire balance of all or any
portion of the Secured Obligations, including all accrued interest to be
immediately due and payable, as provided in the Loan Agreement.

Section 4.02. Foreclosure. During the existence of an Event of Default and
otherwise in compliance with Section 8.02 of the Loan Agreement, the Lender may
foreclose or cause the Trustee to foreclose the Lien of this Deed of Trust by
judicial or nonjudicial proceeding in a manner permitted by applicable law. The
Grantor hereby waives any statutory right of redemption in connection with such
foreclosure proceeding.

Section 4.03. Proceeds of Sale. Following a foreclosure sale, the proceeds of
such sale shall, subject to applicable law, be applied in accordance with
Section 8.03 of the Loan Agreement.

Section 4.04. Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Grantor or the
Grantor’s heirs, devisees, representatives, successors or assigns are occupying
or using the Premises, or any part thereof, each and all immediately shall
become the tenant of the purchaser at such sale, which tenancy shall be a
tenancy from day to day, terminable at the will of either landlord or tenant, at
a reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; and to the extent permitted by
applicable law, the purchaser at such sale, notwithstanding any language herein
apparently to the contrary, shall have the sole option to demand possession
immediately following the sale or to permit the occupants to remain as tenants
at will. In the event the tenant fails to surrender possession of said property
upon demand, the purchaser shall be entitled to institute and maintain a summary
action for possession of the property (such as an action for forcible detainer)
in any court having jurisdiction.

 

9



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL RIGHTS AND REMEDIES OF LENDER

Section 5.01. Rights Upon Maturity or an Event of Default. During the existence
of an Event of Default, the Lender, immediately and without additional notice
and without liability therefor to the Grantor and to the extent permitted by
law, except for its own gross negligence or willful misconduct, may do or cause
to be done any or all of the following: (a) take physical possession of the
Premises; (b) exercise its right to collect the Rents and Profits; (c) enter
into contracts for the completion, repair and maintenance of the Improvements
thereon; (d) expend loan funds and any income or Rents and Profits derived from
the Premises for payment of any taxes, insurance premiums, assessments and
charges for completion, repair and maintenance of the Improvements, preservation
of the Lien of this Deed of Trust and satisfaction and fulfillment of any
liabilities or obligations of the Grantor arising out of or in any way connected
with the construction of Improvements on the Premises whether or not such
liabilities and obligations in any way affect, or may affect, the Lien of this
Deed of Trust; (e) enter into leases demising the Premises or any part thereof;
(f) take such steps to protect and enforce the specific performance of any
covenant, condition or agreement in the Note, this Deed of Trust, the Loan
Agreement, or the other Loan Documents, or to aid the execution of any power
herein granted; (g) generally, supervise, manage, and contract with reference to
the Premises as if the Lender were equitable owner of the Premises; (h) seek the
appointment of a receiver as provided in Section 5.02 below; (i) exercise any or
all of the remedies available to a secured party under the Uniform Commercial
Code, including, but not limited to, selling, leasing or otherwise disposing of
any fixtures and personal property which is encumbered hereby at public sale,
with or without having such fixtures or personal property at the place of sale,
and upon such terms and in such manner as the Lender may determine; (j) exercise
any or all of the remedies of a secured party under the Uniform Commercial Code
with respect to the Tangible Personalty and Intangible Personalty; and
(k) enforce any or all of the assignments or collateral assignments made in this
Deed of Trust as additional security for the Secured Obligations. The Grantor
also agrees that any of the foregoing rights and remedies of the Lender may be
exercised at any time independently of the exercise of any other such rights and
remedies, and the Lender may continue to exercise any or all such rights and
remedies until the Event(s) of Default are cured and such cure is acknowledged
in writing by the Lender or waived in writing by the Lender or until foreclosure
and the conveyance of the Premises or until the Secured Obligations are
satisfied or paid in full and all Commitments are terminated.

Section 5.02. Appointment of Receiver. If any of the Secured Obligations are not
paid upon maturity or during the existence of an Event of Default, the Lender as
a matter of right shall be entitled to the appointment of a receiver or
receivers for all or any part of the Premises, to take possession of and to
operate the Premises, and to collect the rents, issues, profits, and income
thereof, all expenses of which shall become Secured Obligations, whether such
receivership be incident to a proposed sale (or sales) of such property or
otherwise, and without regard to the value of the Premises or the solvency of
any Person or Persons liable for the payment of any Secured Obligations, and, to
the extent permitted by applicable law, the Grantor hereby

 

10



--------------------------------------------------------------------------------

irrevocably consents to the appointment of such receiver or receivers, waives
any and all defenses to such appointment, and agrees not to oppose any
application therefor by the Lender. Nothing herein is to be construed to deprive
the Lender of any other right, remedy or privilege it may have under the law to
have a receiver appointed. Any money advanced by the Lender in connection with
any such receivership shall be a demand obligation (which obligation the Grantor
hereby promises to pay) owing by the Grantor to the Lender pursuant to this Deed
of Trust.

Section 5.03. Waivers. No waiver of any Event of Default shall at any time
thereafter be held to be a waiver of any rights of the Lender stated anywhere in
the Note, this Deed of Trust, the Loan Agreement or any of the other Loan
Documents (except to the extent of such wavier), nor shall any waiver of a prior
Event of Default operate to waive any subsequent Event(s) of Default. All
remedies provided in this Deed of Trust, in the Note, in the Loan Agreement and
in the other Loan Documents are cumulative and may, at the election of the
Lender, be exercised alternatively, successively, or in any manner and are in
addition to any other rights provided by law.

Section 5.04. Marshalling. The Grantor hereby waives, in the event of
foreclosure of this Deed of Trust or the enforcement by the Lender of any other
rights and remedies hereunder, any right otherwise available to it with regard
to the marshalling of its assets which secure the Loans and Standby Letters of
Credit and any other indebtedness secured hereby or to require the Lender to
pursue its remedies against any other such assets.

Section 5.05. Protection of Premises. If Grantor fails to perform the covenants
and agreements contained in this Deed of Trust, the Loan Agreement or any of the
other Loan Documents, and such failure continues beyond any applicable grace
periods, except in the case of an emergency in which event Lender may act
immediately, then Lender may take such actions, including, but not limited to
disbursements of such sums, as Lender in its sole reasonable discretion deems
necessary to protect Lender’s interest in the Premises.

ARTICLE VI

GENERAL CONDITIONS

Section 6.01. Terms. The singular used herein shall be deemed to include the
plural; the masculine deemed to include the feminine and neuter; and the named
parties deemed to include their heirs, successors and assigns. The term “Lender”
shall include any of the Persons identified as a “Lender” on the signature pages
to the Loan Agreement, and any Person that may become a Lender by way of
assignment in accordance with the terms of the Loan Agreement, together with
their successors and permitted assigns.

Section 6.02. Notices. All notices and other communications required to be given
hereunder shall have been duly given if given in accordance with the requirement
of the Loan Agreement. All notices or other communications to the Trustee
hereunder shall be given in accordance with the requirements of the Loan
Agreement to:

 

11



--------------------------------------------------------------------------------

American Securities Company of Missouri

420 Montgomery Street

San Francisco, California 94104

Section 6.03. Severability. If any provision of this Deed of Trust is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 6.04. Headings; Recitals. The captions and headings herein are inserted
only as a matter of convenience and for reference and in no way define, limit,
or describe the scope of this Deed of Trust nor the intent of any provision
hereof. The Recitals set forth above are incorporated herein.

Section 6.05. Conflicting Terms. In the event the terms and conditions of this
Deed of Trust conflict with the terms and conditions of the Loan Agreement, the
terms and conditions of the Loan Agreement shall control and supersede the
provisions of this Deed of Trust with respect to such conflicts.

Section 6.06. Governing Law. This Deed of Trust shall be governed by and
construed in accordance with the internal law of the state where the Premises is
located.

Section 6.07. Application of the Foreclosure Law. If any provision in this Deed
of Trust shall be inconsistent with any provision of the foreclosure laws of the
State of Missouri, the provisions of such laws shall take precedence over the
provisions of this Deed of Trust, but shall not invalidate or render
unenforceable any other provision of this Deed of Trust that can be construed in
a manner consistent with such laws.

Section 6.08. WRITTEN AGREEMENT.

(a) THE RIGHTS AND OBLIGATIONS OF THE GRANTOR AND THE LENDER SHALL BE DETERMINED
SOLELY FROM THIS WRITTEN DEED OF TRUST AND THE OTHER LOAN DOCUMENTS, AND ANY
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE LENDER AND THE GRANTOR CONCERNING
THE SUBJECT MATTER HEREOF AND OF THE OTHER LOAN DOCUMENTS ARE SUPERSEDED BY AND
MERGED INTO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS.

(b) THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS MAY NOT BE VARIED BY ANY
ORAL AGREEMENTS OR DISCUSSIONS THAT OCCUR BEFORE, CONTEMPORANEOUSLY WITH, OR
SUBSEQUENT TO THE EXECUTION OF THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS.

(c) THIS WRITTEN DEED OF TRUST AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

12



--------------------------------------------------------------------------------

Section 6.09. WAIVER OF JURY TRIAL. EACH PARTY TO THIS DEED OF TRUST HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 6.10. Substitution of Trustee. If, for any reason, with or without
cause, the Lender shall elect to substitute a Trustee for the trustee herein
named (or for any successor to said trustee), the Lender shall have the right to
appoint successor Trustee(s), which appointment may be effected without
conveyance of the Premises and, except where required by applicable law, without
the need to execute or record any instrument evidencing such appointment. Each
new Trustee shall immediately upon such appointment become successor in title to
the Premises for the uses and purposes of this Deed of Trust, without conveyance
of the Premises, with all the powers, duties and obligations conferred on the
Trustee in the same manner and to the same effect as though he were named herein
as the Trustee. If more than one Trustee has been appointed, each of such
Trustees and each successor thereto shall be and hereby is empowered to act
independently.

Section 6.11. State Specific Provisions. In the event of any inconsistencies
between this Section 6.11 and any of the other terms and provisions of this Deed
of Trust, the terms and provisions of this Section 6.11 shall control and be
binding.

(a) Lease. The Trustee hereby lets the Premises unto the Grantor, until this
Deed of Trust is satisfied and released or until default be made under the
covenants or agreements hereof, upon the following terms and provisions, to-wit:
The Grantor, its successors and assigns, shall pay rent therefor during said
terms at the rate of one cent ($.01) per month, payable monthly upon demand, and
shall and will peaceably surrender possession of the Premises, and every part
thereof, to Trustee immediately during the existence of an Event of Default, and
without notice or demand therefor, and thereupon Trustee shall be entitled to
the rents, revenues, income and profits derived therefrom as provided herein and
shall have the right to sell the Premises or any part thereof as herein
provided.

(b) Future Advance Termination. This Deed of Trust is to be governed by
Section 443.055 of the Revised Statutes of Missouri. In the event Lender shall
receive a notice pursuant to Section 443.055 of the Revised Statutes of Missouri
terminating the operation of this Deed of Trust as security for future advances
or future obligations made or incurred after the date of such notice, then upon
receipt of such notice Lender shall have no further obligation under any
document evidencing, securing or related to any part of the Secured Obligations
or this Deed

 

13



--------------------------------------------------------------------------------

of Trust to advance monies to or for the account of Grantor notwithstanding
anything in any evidence of indebtedness constituting any part of the Secured
Obligations or this Deed of Trust to the contrary.

(c) Jury Trial. If and to the extent required by the Loan Agreement, Grantor and
Lender hereby waive any right to trial by jury of any claim, demand, action or
cause of action (1) arising under the Loan Documents, or (2) in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them in respect of the Loan Documents, or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and whether
sounding in contract or tort or otherwise. Grantor and Lender agree and consent
that any such claim, demand, action or cause of action shall be decided by court
trial without a jury and that any of them may file an original counterpart or a
copy of the Loan Agreement with any court as written evidence of the consent of
the parties hereto to the waiver of their right to trial by jury.

(d) Statutory Notice-Oral Commitments. The following notice is given pursuant to
Section 432.045 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan Documents:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (GRANTOR) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

PROVIDED ALWAYS, and it is the true intent and meaning of the Grantor and the
Lender, that if the Borrowers or the Guarantors, or their successors and
assigns, shall pay or cause to be paid and discharged unto the Lender, its
successors and assigns, the Secured Obligations according to the terms of this
Deed of Trust and the Loan Documents and all Commitments are terminated, then
this Deed of Trust shall cease, determine and be void, otherwise it shall remain
in full force and virtue. And it is agreed, by and between the Grantor and the
Lender, that the Grantor is to hold and enjoy the said premises until an Event
of Default exists under the terms of this Deed of Trust.

[Remainder of page intentionally left blank; signature appears on following
page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has executed this Deed of Trust under seal on
the date of acknowledgement below to be effective as of the above written date.

 

GRANTOR:

 

OMEGA PROTEIN, INC.

By:   /s/ Robert W. Stockton  

Robert W. Stockton

Vice President and Treasurer

 

STATE OF TEXAS

   §    §

COUNTY OF HARRIS

   §

On this 21st day of October, 2009 before me appeared Robert W. Stockton, to me
personally known, who, being by me duly sworn did say that he is the Vice
President and Treasurer of Omega Protein, Inc., a Virginia corporation, and that
said instrument was signed on behalf of said corporation by authority of its
board of directors, and said Robert W. Stockton acknowledged said instrument to
be the free act and deed of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the day and year first above written.

 

/s/ Kelly Lee Notary Public, State of Texas

 